Plaintiff in error prosecutes error from a judgment of the trial court entered upon a verdict in favor of defendants in error, the plaintiff in error being plaintiff, and the defendants in error the defendants, in that court.
The action was one in replevin; the plaintiff seeking therein the possession of a certain Reo truck purchased by defendants for their son; $611.07 of the purchase price of the truck was paid by defendants upon delivery thereof, and twelve notes, secured by a chattel mortgage on the truck, one for $119.98 and eleven for $116 each, payable one each month until all were paid, were executed by them in payment of the balance of such purchase price. These notes were made payable to the local dealer, the Reo-Adams Company, and later discounted by and indorsed to the plaintiff, to which company the mortgage was then also assigned.
Each of the first two notes was paid, one about five or six days and the other about twenty days after maturity. The third note was not paid at maturity, whereupon plaintiff demanded that all of the notes be then paid or possession of the truck would be taken in accordance with the conditions of the mortgage. Within five days thereafter defendants offered to pay this third note, which plaintiff *Page 328 
refused, and thereupon the action in replevin was commenced by plaintiff in the common pleas court. The truck was seized by the sheriff, and, on bond being given, as required by law, was delivered to the plaintiff.
Plaintiff in error claims that under the terms of the mortgage it had an absolute right to the possession of the truck, and that the undisputed facts entitled it to a directed verdict in its favor. Unfortunately the mortgage, as we read it, does not invest the plaintiff with the right to such possession. The mortgage provides that defendants may retain possession of the truck so long as they fully comply with the provisions thereof; that, if default be made in the payment of any of the installments — that is, of any of the notes — or if any of certain other things be or be not done, "all of the unpaid installments shall become at once due and payable, and the mortgagor may take immediate possession of said chattel, * * * and with or without legal process may enter any premises where said chattel may be found and take possession thereof."
The right of plaintiff to possession of the truck depends entirely upon the conditions of the mortgage. The defendants, not the plaintiff, are the mortgagors. No reformation of the mortgage was sought. The instant case is one at law, not one in equity, and the mortgage must be considered as meaning what its words import. The finding of the jury as to the possession of the truck accords with what the trial judge should have found as a matter of law.
Judgment affirmed.
RICHARDS and WILLIAMS, JJ., concur. *Page 329